DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the narrowed passage".  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending “the narrowed passage” limitation to read “the narrowed portion”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (GB 546,975 – of record).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.

[AltContent: arrow][AltContent: textbox (Void feature within a thickness of the tire tread)]

[AltContent: textbox (Submerged void portion with biased sidewalls)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Orifice)][AltContent: arrow][AltContent: textbox (Narrowed portion)][AltContent: textbox (Connecting portion)][AltContent: ][AltContent: textbox (Outer ground engaging side)][AltContent: arrow][AltContent: textbox (Bottom side)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 1, King discloses a tire tread comprising: a thickness bounded by an outer, ground-engaging side and a bottom side, see above; a void feature including a submerged void portion and a 
Regarding claims 3-6, King further discloses the narrowed portion extends a distance in the direction of the tread thickness; and the narrowed portion is cylindrical; and the submerged void portion is cylindrical; and the submerged portion has a wider width than the narrowed portion, each width extending in a direction perpendicular to the direction of the tread thickness, see figures below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Regarding claims 8, 10, King further discloses the direction by which the one or more side walls of the submerged void portion extends is the direction of the tread thickness; and where each of the one or more side walls extends linearly in the direction away from the bottom, see figures In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding claims 11-14, King further discloses where the narrowed portion includes one or more side walls together extending both around a perimeter of the narrowed portion and in a direction away from the submerged void and towards the outer, ground-engaging side; and where the direction by which the one or more side walls of the narrowed portion extends is the direction of the tread thickness; and where the direction by which the one or more side walls of the narrowed portion extends is biased relative to the direction of the tread thickness by an angle greater than zero .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over King et al. (GB 546,975 – of record), in view of Ocana Amezcua et al. (US 2020/0070586 A1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claim 2,
Ocana Amezcua discloses a tire suitable for improving the wet grip characteristics and the braking characteristics of a tire at the outset in each stage of wear in which the radially inner, expanded groove portion is already present on the tread external face, see [0004]. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The tire being configured to have a tread pattern to include a contracted portion 3 – (construed as a narrowed portion) and an inner groove portion 4 – (construed as a submerged groove portion). The inner groove portion is configured to have cover flanks 4a – (construed as an inner tapering portion) that tapers outwardly from the contracted portion to the inner groove portion; wherein such a configuration contributes to even wear of the inner groove portion, see [0010], FIG. 1a.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have the .
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (GB 546,975 – of record) as applied to claim 1 above, and further in view of Ooba (US 2018/0345733 A1).
Regarding claims 15-19, King does not explicitly disclose the claimed inclination with respect to the direction of rotation of the tire. 
Ooba discloses a tire suitable for securing a draining property of circumferential grooves, to enhance rigidity of rib-shaped land portions over the whole tread at the time of grounding of the tread, to thereby suppress elastic deformation of the rib-shaped land portions, and to sufficiently reduce rolling resistance. 

    PNG
    media_image5.png
    275
    331
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    288
    374
    media_image6.png
    Greyscale

The tire has a tread pattern configured to have communication recesses 9 – (construed as a narrowed portion) having sidewalls together extending both around a perimeter of the narrowed portion and in a 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to modify the tread pattern of King in the claimed manner as taught by Ooba to provide the tire with the aforementioned benefits.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (GB 546,975 – of record) as applied to claim 1 above, and further in view of Takahashi (US 2010/0122760 A1).
Regarding claims 20-21,
Takahashi discloses a tire suitable for inhibiting a center wear from being generated without deteriorating a steering stability, see [0007]. The tire tread pattern is configured to have:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Depressions 5 – (construed as a void feature) which are communicated by a narrow groove 7 – (construed as a sipe) extending along the tire circumferential direction – (construed as elongate discontinuity extending transversely across the void feature and at least across the connecting portion thereof). Takahashi further discloses such a configuration inhibits a high frequency noise caused by the depression row constructed by the depressions 5 from being generated, see [0032].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to modify the tread pattern of King in the claimed manner as taught by Takahashi to provide the tire with the aforementioned benefits.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749